Citation Nr: 1544573	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to an initial compensable evaluation for kidney stones.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

4.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling. 

5.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to in-service herbicide exposure and/or diabetes mellitus, type II.

7.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to in-service herbicide exposure and/or service-connected posttraumatic stress disorder.

8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issues of entitlement to an initial rating in excess of 30 percent for coronary artery disease; entitlement to an initial compensable evaluation for kidney stones; entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD); entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling; entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are remanded to the RO. 

The issue of entitlement to service connection for skin cancer of the face, to include as secondary to in-service herbicide exposure, has been raised by the record in a September 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The evidence shows a diagnosis of diabetes mellitus, type II, during the appeal period, a disability that is presumed to be related to in-service herbicide exposure.  

2.  The Veteran's currently diagnosed bilateral lower extremity peripheral neuropathy was caused by his service-connected diabetes mellitus.

3.  The Veteran's currently diagnosed obstructive sleep apnea is related to his service-connected PTSD.

4.  Hyperlipidemia is a laboratory finding and not a disability for which VA compensation is payable.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy, as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for obstructive sleep apnea, as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  There is no legal basis for entitlement to service connection for hyperlipidemia.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of entitlement to service connection for diabetes mellitus, bilateral lower extremity peripheral neuropathy, and obstructive sleep apnea on appeal herein.  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the appeal for entitlement to service connection for hyperlipidemia, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Service Connection for Diabetes Mellitus

The Veteran has asserted that he has been diagnosed with diabetes mellitus during the appeal period that is presumptively related to his in-service herbicide exposure while stationed in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including diabetes mellitus, type II, are deemed service-connected.  38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran's service treatment records are silent for any findings of elevated glucose laboratory findings or any diagnosis of diabetes mellitus.  His DD Form 214 showed that his military occupational specialty was "Powerman" and that he served in-country in Vietnam during his period of active service from September 1966 to July 1968.

A past medical history significant for diabetes and endocrine system review was noted positive for diabetes in a December 2002 private treatment record.  Additional post-service private treatment records dated in November 2006, July 2008, and March 2010 showed findings of hyperglycemia: status resolved, hyperglycemia, and borderline diabetes mellitus, respectively.  In February 2009, Veteran's fasting glucose was 111 mg/dl and his hemoglobin A1C was 5.9.  Private treatment records dated in 2010 showed the Veteran had a past medical history that included diabetes mellitus, type II. 

In March 2010, another private physician listed findings of hyperglycemia, noting that hemoglobin A1C was stable but elevated and discussed the necessity of weight loss and exercise.  It was indicated that the Veteran had a high insulin resistance score and may need low dose Metformin. 

In a December 2010 VA examination report, the examiner indicated that there was no history of diabetes diagnosis yet.  It was noted that the Veteran's fasting glucose was 120 mg/dl and his hemoglobin A1C was 5.9, which gave him a diagnosis of impaired fasting glucose but not diabetes. 

Private treatment records dated in 2011 and 2012 showed findings of diabetes mellitus, type II, with peripheral neuropathy.  

Additional VA treatment records dated in 2012 showed that the duration of the Veteran's diabetes mellitus was borderline diet.  In February 2012, the Veteran was noted to have impaired fasting glucose.  It was indicated that the Veteran's fasting glucose was 117 mg/dl in January 2012.  In August 2012, the Veteran's fasting glucose was 100 mg/dl and his hemoglobin A1C was 6.0.

In August 2012, the Veteran was denied long term care insurance.  The medical information that was noted to affect the insurer's decision was diabetes, with coronary artery disease; a history of a heart attack with a calcium score of 184; peripheral neuropathy; and a weight of 238 pounds, noting that the maximum weight with diabetes was 230 pounds.  

In a January 2013 VA examination report, the examiner indicated that the Veteran had been prescribed oral hypoglycemic agents and saw a diabetic care provider but did not diagnose diabetes mellitus.  It was indicated that the Veteran had no laboratory evidence for diabetes mellitus, as his last hemoglobin AlC from four months ago was 6.0.  The examiner highlighted that although the Veteran's primary care provider had stated in the medical record that he had diabetes mellitus, there was no evidence for a diagnosis of diabetes mellitus based on the record.  The Board finds that the January 2013 VA examination report is inadequate for purposes of determining service connection, as the VA examiner did not provide a complete, well-reasoned rationale for the proffered medical opinion discussing pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During his February 2014 hearing with the RO, the Veteran indicated that he continued to take medications to control his glucose levels, as well as taking blood sugar readings at home, noting that glucose readings ran anywhere between the upper 120s mg/dl to the upper 130s mg/dl.  He also reported that he had a weight loss of nearly 40 pounds.  Additional VA treatment records dated in 2014 and 2015 detailed further positive lifestyle changes and weight loss for the Veteran. 

In a February 2015 independent medical examination, a private physician, A. E., M.D., discussed his review of the evidence of record and acknowledged that there was a split in the record as to the correct diagnosis for the Veteran.  It was noted that diabetes was found when fasting plasma glucose test reflected blood sugar of 126 or higher.  Dr. E. highlighted that the Veteran's glucose readings were recorded at 128 mg/dl in February 2011 and 138 mg/dl in June 2011, readings that were diagnostic of diabetes mellitus, type II.  The Dr. E. then opined that it was "as likely as not" that the Veteran had diabetes mellitus, type II.  In the cited rationale, Dr. E. commented that there were fasting blood sugar levels in the record that exceeded 125 mg/dl in 2011, highlighted the recognition by the Veteran's treating cardiologist in 2012 and 2013 that he had been diagnosed with diabetes mellitus, type II, and focused on the fact that the January 2013 VA examiner acknowledged that the Veteran was on oral hypoglycemic drugs, which were used only in the treatment of type II diabetes.

In view of the totality of the evidence, including the presumed in-service herbicide exposure, the documented findings of diabetes mellitus during the appeal period, the diminished probative value of the January 2013 VA examination report, and the favorable February 2015 independent medical opinion from Dr. E., the Board finds that diabetes mellitus was diagnosed during the appeal period, a disability that is presumed to be related to the Veteran's in-service herbicide exposure.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

The Veteran has primarily asserted that his currently diagnosed bilateral lower extremity peripheral neuropathy was caused by his diabetes mellitus.  He has reported that numbness in his feet began in 1999.  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A December 2009 VA Agent Orange examination report listed a diagnosis of paresthesias of the feet, which could represent neuropathy.  Post-service private and VA treatment records dated from 2010 to 2015 revealed various diagnoses of bilateral lower extremity peripheral neuropathy and diabetic peripheral neuropathy. 

A private electromyogram report dated in March 2010 showed complaints of bilateral foot numbness and abnormal electrodiagnostic findings of mild to moderate axonal polyneuropathy.  In March 2010, a private physician listed findings of neuropathy of unknown cause.  Additional private treatment notes dated in 2011 and 2012 showed findings of peripheral neuropathy. 

In a January 2013 VA examination report, the examiner did not diagnose any recognized complications of diabetes mellitus, including diabetic peripheral neuropathy. 

In the February 2015 independent medical examination report, Dr. E. discussed his review of the evidence of record, and cited to medical studies that indicated diabetes mellitus was the most common cause of metabolic neuropathy.  Dr. E. then opined that it was "as least likely as not" that the peripheral neuropathy of the lower extremities was secondary to diabetes.   

In a March 2015 VA Agent Orange Peripheral Neuropathy Review Checklist, the examiner simply noted that there was no evidence of early onset peripheral neuropathy.   

In view of the totality of the evidence, including the findings of bilateral lower extremity peripheral neuropathy, the award of entitlement to service connection for diabetes mellitus herein, and the favorable conclusions reached by Dr. E. in the February 2015 medical report as to the relationship between the Veteran's current nerve disorder and his service-connected diabetes mellitus, the Board has determined that the Veteran's currently diagnosed peripheral neuropathy was caused by his diabetes mellitus.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's currently diagnosed bilateral lower extremity peripheral neuropathy is related to a service-connected disability and therefore, service connection for bilateral lower extremity peripheral neuropathy is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Service Connection for Obstructive Sleep Apnea

The Veteran has asserted that his claimed sleep disorder is secondary to his in-service herbicide exposure and/or his service-connected PTSD.  

Post-service private and VA treatment records dated from 2006 to 2010 showed findings of obstructive sleep apnea.  In the February 2015 independent medical examination, Dr. E. indicated that medical literature demonstrated a correlation between obstructive sleep apnea and PTSD.  Dr. E. cited multiple studies that showed a prevalence of insomnia was related to the nature of traumatic exposure.  Dr. E. then acknowledged that other studies failed to link obstructive sleep apnea with PTSD.  Resolving any doubt in the favor of the Veteran, Dr. E. opined that it was "as likely as not" that the Veteran's obstructive sleep apnea was secondarily related to his service-connected PTSD.

In view of the totality of the evidence, including the current findings of obstructive sleep apnea, the previous award of entitlement to service connection for PTSD, and the favorable conclusions reached by Dr. E. in February 2015 as to the relationship between the Veteran's current sleep disorder and his service-connected PTSD, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea is related to his service-connected PTSD.  Applying the doctrine of reasonable doubt, service connection for obstructive sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Service Connection for Hyperlipidemia

Finally, the Board finds that service connection for hyperlipidemia must be denied. Although the evidence of record shows a current diagnosis of hyperlipidemia, such findings are not recognized as a disability for VA benefit purposes.  38 U.S.C.A. § 1110; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1997) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  Despite the diagnosis, hyperlipidemia is a laboratory finding that manifest only in clinical test results and is not a disability for which service connection can be granted.  As hyperlipidemia is not have a current disability for which service connection may be granted, service connection for hyperlipidemia is not warranted.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for bilateral lower extremity peripheral neuropathy is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for hyperlipidemia is denied.


REMAND

The Board's review of the record reveals that further development is warranted for the remaining matters on appeal.

The Veteran last had a VA examination to fully evaluate his service-connected PTSD in May 2012.  During his February 2014 hearing before the RO, the Veteran and his spouse discussed increased psychiatric symptomatology, including periods of violence, suicidal ideation, and social isolation.  In addition, the Veteran last had a VA examination to fully evaluate his service-connected coronary artery disease in January 2013.  In written statements of record dated in February 2015, the Veteran reported increased symptomatology of his service-connected heart disability, including limitation of physical activity with severe chest pain and shortness of breath.  In the February 2015 independent medical examination, Dr. E. indicated that based on the clinical record and the Veteran's subjective assertions, his functional capacity was more consistent with interview-based metabolic equivalent (METs) level of 3 to 5, which would involve light yard work, moving lawn, and brisk walking.

Based on the foregoing assertions and findings of record, the Board has determined that a remand is warranted in order to afford the Veteran thorough and contemporaneous VA medical examinations to evaluate his service-connected coronary artery disease and PTSD.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

In written statements of record, the Veteran has also asserted that he cannot work due to his service-connected disabilities.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Presently, service connection is in effect for PTSD, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent; and kidney stones, assigned a noncompensable rating.  The Veteran's combined service-connected disability rating was 30 percent from April 16, 2010; 70 percent from April 27, 2012; 80 percent from March 2, 2015; and 70 percent from August 28, 2015.  38 C.F.R. § 4.25 (2015).  In addition, service connection for diabetes mellitus, bilateral lower extremity peripheral neuropathy, and obstructive sleep apnea has been awarded in the above decision. 

Evidence of record detailed that the Veteran retired from factory work in 2008.  In a September 2013 VA medical opinion, an examiner discussed the effects of the Veteran's bilateral hearing loss on his employability, noting that it would not render him unable to secure and maintain gainful employment.

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the issues concerning increased evaluations for service-connected coronary artery disease, PTSD, and kidney stones to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the claim for entitlement to service connection for hypertension, the Veteran has asserted that this disorder is secondary to his in-service herbicide exposure and/or his service-connected disabilities.  He has reported that hypertension began in 1999.  Post-service VA and private treatment notes dated from 2006 to 2011 clearly showed findings of benign, essential hypertension.  Based on the foregoing, the Board will not proceed with final adjudication of that claim until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed hypertension on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from Columbia VA Medical Center (VAMC). As the evidence of record only includes treatment records dated up to August 2015 from that facility, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran filed a claim for entitlement to an increased evaluation for his service-connected bilateral hearing loss in March 2015.  The RO issued a rating decision in August 2015, in which it decreased the Veteran's rating for his service-connected bilateral hearing loss to 10 percent, effective August 28, 2015.  The Veteran was notified of this decision and provided his appellate rights in August 2015.  On a September 2015 form, the Veteran indicated that he disagreed with assigned rating for his service-connected bilateral hearing loss.  The Veteran's September 2015 statement serves as a timely notice of disagreement with respect to that matter.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial rating in excess of 30 percent for coronary artery disease; entitlement to an initial compensable evaluation for kidney stones; entitlement to an initial rating in excess of 50 percent for PTSD; entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling; entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure; and entitlement to a TDIU.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Columbia VAMC from August 2015 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected coronary artery disease.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these electronic records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the documented coronary artery disease results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or; chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these electronic records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a global assessment functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether hypertension is related to his military service or to a service-connected disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these electronic records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed hypertension during the appeal periods is related to events during his military service or any incident therein, to include herbicide exposure.  The examiner must also offer an opinion as to whether any currently or previously diagnosed hypertension is due to or aggravated by the Veteran's service-connected PTSD, diabetes mellitus, and/or coronary artery disease. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these electronic records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from April 2010 to the present.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disorders.  The examiner must furnish a full description of the effects of the service-connected disorders on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
7.  After the development requested has been completed, the RO must review all examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

8.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an increased evaluation for bilateral hearing loss, currently rated as 10 percent disabling.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over the earlier effective date issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as this issue, the case must be returned to the Board for appellate review.

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the April 2014 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


